Judgment unanimously reversed on the law and petition dismissed. Memorandum: The New York State Board of Parole (Board) appeals from a judgment which granted petitioner’s application for a writ of habeas corpus. The court held that the Board’s revocation of petitioner’s parole was based upon testimony contained in a parole officer’s case summary which was not received in evidence at the parole revocation hearing (see, NYCRR 8005.18). Inasmuch as three of the four sustained violations were supported by evidence other than contained in the case summary, petitioner’s parole was properly revoked (see, People ex rel. Manton v Von Holden, 86 AD2d 967, 968, lv denied 56 NY2d 505). (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.—habeas corpus.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.